ON REHEARING.
Bell, Justice.
A rehearing was granted in this case, in order that the statute might be re-examined lest an erroneous construe*299tion may have been adopted in the original decision. After further consideration, we find ourselves unable to reach a different conclusion, and must therefore adhere to the original judgment and opinion. Whether or not the policy issued to the defendant might have been void and unenforceable under some other law of this State or as being against the public policy of this State, the defendant’s liability for the penalty sued for necessarily depends upon whether the policy was issued in violation of the particular statute, to wit, the act of 1935. It would seem reasonable to say that under this statute the defendant insured is to be penalized only for the acceptance of a policy which the insurer could have been penalized for issuing. In other words, if the policy was not issued under circumstances rendering the insurer liable, then there would be no penalty upon the insured for accepting it. A reference to section 1 of the act in question will disclose that it mentions in general terms a number of things which an insurance company is prohibited from doing unless it is licensed to engage in such business within the limits of this State, but as to such company the penalty is only “for the violation of this provision on the part of the corporation . . illegally engaged in the writing of business in this State.” From this and the other language of this section, it is apparent that the legislation was intended to cover only such acts as were done in the State of Georgia. If the statute did not intend a penalty against the company merely for the act of writing a policy without the limits of the State, it would seem to follow as a necessary corollary that the insured would not be liable for the acceptance of such policy. Some authority has been cited for the purpose of showing that the legislature would have had the power and jurisdiction to penalize the writing or issuing of such a policy without the limits of the State of Georgia; but, as stated in the original opinion, we have not deemed it necessary or proper to discuss the authority of the General Assembly in this connection. Since we have concluded that the legislature did not intend to prohibit any acts except such as were performed within the State of Georgia, we do not reach the question of its power to do more.
In the original opinion we rather assumed that in certain provisions of the policy in relation to appraisal, adjustment, and settlement, the parties may have contemplated that the insurer would *300perform acts in this State in violation of the statute under consideration. On further examination, however, it appears that the stipulations in regard- to these matters merely provided that each of the parties should do thus and so on demand of the other, with options to the insurer as to some other matters, but with no absolute or unconditional obligation in reference to any of them. Therefore it would seem that the contract did not necessarily contemplate the performance by either party of any act in violation of the law of this State. For aught that appears, the insurer could have complied with the law after the policy was issued, and before anything was done in virtue of it; and in that event clearly neither party would have been subject to penalty. We can not escape the conclusion that the policies involved in this case, if delivered and accepted without the limits of the State of • Georgia, were not “issued in violation of” the act of 1935.
Judgment adhered to. Atkinson> P. J., and Hutcheson and Grice, JJ., concur.